Order entered October 30, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00920-CV

                        J.R., A JUVENILE, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 305th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. JD-20-00313-X

                                   ORDER

      Before the Court is the October 29, 2020 request of court reporter Jayne

Godfrey for an extension of time to file the reporter’s record. We GRANT the

request and extend the time to November 9, 2020.


                                           /s/     KEN MOLBERG
                                                   JUSTICE